MUTUAL GUARANTEE AGREEMENT


Under the principles of friendly cooperation and mutual development for the
benefit of efficient progress of financing projects of both parties, Henan
Huanghe Enterprises Group Co., Ltd. (hereinafter “Party A”) and Henan Zhongpin
Food Share Co., Ltd. (hereinafter “Party B”), referred to collectively
hereinafter as the “Parties,” reach the following Agreement in order to provide
for a mutual guarantee:


SECTION 1. Mutual Guarantee.  Both Parties promise to provide each other, within
the total mutual guarantee amount and mutual guarantee term stated in this
Agreement, with a guarantee for financing from financial institutions.


SECTION 2. Total Amount and Term for Mutual Guarantee.


2.1.   The Parties confirm the total amount of guarantee they offer to each
other is 60 million RMB for loans not exceeding one year.


2.2.  The Parties confirm the term of mutual guarantee is twelve (12) months,
from June 17, 2009 and June 17, 2010.


SECTION 3.  Form of Mutual Guarantee.  The Parties confirm the form of mutual
guarantee is joint liability guarantee.


SECTION 4. Rights and Obligation of Both Parties.


4.1.  Each Party shall carefully and responsibly designate a financial
principal, respectively, to go through the relevant procedures promptly, to
ensure that the Parties can smoothly conduct financing activities.


4.2.  The Loan Contract, Guarantee Contract and other relevant legal documents
about each specific loan should be fully completed and provided by one Party
when it is required by the other Party.


4.3.  In the event that one Party does not complete the Loan Contract, Guarantee
Contract, or other relevant legal documents according to the provisions under
Section 4.2, or there are certain blanks in those legal documents, the other
Party may refuse to comply with the mutual guarantee.


4.4.  Both Parties promise, during the period that one or both Parties is
charged with liability to guarantee, to exchange financial information within 10
working days after the end of each month.  Such financial information includes
but is not limited to the balance sheet, income statement, cash flow statement,
and tax return information.  Both Parties shall bear a strict duty of
confidentiality regarding such financial information.  The Parties pledge that
the information provided by each shall be true, accurate and complete, with no
falsity, omission or misleading representation.



--------------------------------------------------------------------------------


SECTION 5. Suspension and Dissolution of the Agreement.


5.1.  During the term of this mutual guarantee, if one Party can prove that the
other Party becomes a severe obstacle in a major dispute or major litigation
involving its normal business operations, the former Party may suspend this
Agreement upon written notification provided to the latter Party ten (10)
working days in advance of such suspension.


5.2.  During the term of mutual guarantee, if one Party can prove that the other
party has entered into a proceeding such as bankruptcy, liquidation or
dissolution, the former Party may dissolve this Agreement in advance upon
written notification provided to the latter Party ten (10) working days in
advance.


5.3.  In the event the situation stated in Section 5.1 or 5.2 of this Agreement
occurs, it shall have no impact on the guarantee obligations undertaken related
to the Loan Contracts that have already been signed and become effective, and
are covered by this Agreement.  Neither Party may suspend or dissolve its
guarantee responsibilities that it has already assumed and that are in effect by
reason that this Agreement has been terminated in accordance with either Section
5.1 or 5.2.


SECTION 6. Counter-guarantee Obligation.  In the event one Party postpones or
fails to pay mature debts resulting in the other Party bearing jointly
guaranteed liability, the latter Party shall have the right, within one week
upon assuming guarantee responsibility, to take the former Party’s corresponding
assets as compensation for its repayment for the loans to the bank with respect
to the joint liability guarantee with advance written notice pursuant to the
Counter-Guarantee Contract subscribed to by both Parties when entering the
Guarantee Contract; the former Party who postpones or fails to make payment
shall cooperate with the latter Party to complete the compensation procedures
without placing any obstacles according to Counter-Guarantee Contract.


SECTION 7.  Miscellaneous.


7.1.  Within the term of this Agreement, in the event either Party enters into
reconstruction, reorganization, a merger or a separation, this Agreement shall
remain valid.  The party who assumes the rights and obligations of either Party
shall be subject to the contractual terms and obligations set forth in this
Agreement.


7.2. This Agreement is a framework agreement for both Parties who are covered in
the mutual guarantee. The Parties should assume their respective guarantee
obligations pursuant to each specific Guarantee Contract for each specific bank
loan.  This Agreement shall not be deemed to create guarantee obligations for
either Party for Loan Contracts unless corresponding Guarantee Contracts have
been executed between the Parties.


7.3.  Both Parties pledge and agree that, with respect to the loans guaranteed
under this Agreement, they will comply with the terms and conditions of the
applicable Loan Contract.




2

--------------------------------------------------------------------------------


 
SECTION 8.  Confidential Liability.


8.1.  During the process of implementation of this Agreement, any financial,
operational or decision-making information, customer data, secret technique, or
other related information or message that is dissolved, mastered, preserved by
one side is to be regarded as confidential information.


8.2.  The Parties shall not disclose or reveal confidential information to any
person or entity not a party to this Agreement.  The Parties may allow certain
confidential information to be revealed upon written consent by both Parties.


8.3.  In the event one of the Parties violates Section 8.2 of this Agreement,
the violating Party shall be held legally responsible.


SECTION 9.  Notice and Delivery.


9.1.  Both Parties agree to designate a financial functionary in charge of the
implementation and relevant assistance under this Agreement.  The respective
designated persons and their addresses are as follows:

   
Party A: Duan Weili
Party B: Li Haobin
Address: Changge City, Henan Province.
Address: Changge City, Henan Province.
Zip code: 461500
Zip code: 461500
Tel : 0374-6108923
Tel : 0374-6211285
Fax: 0374-6108922
Fax: 0374-6219786
   

9.2.  Both Parties agree that if the written notice has been delivered to the
other Party’s appointed person under Section 9.1, it is regarded as delivered to
the other Party.
 
SECTION 10.  Continuance of the Agreement.  After expiration of the term of this
Agreement, the Parties may extend the Agreement by signing a written agreement
of extension.


SECTION 11.  Breaching Obligations and Resolution to Dispute.


11.1.  Both Parties shall strictly abide by this Agreement and corresponding
stipulations of the Loan Contract and Guarantee Contract.  In the event a Party
violates the provisions of this Agreement and corresponding Loan and Guarantee
Contracts, it shall be regarded as a breach of contract.  The Party that
breaches shall compensate all the losses of the other, and pay the amount of
penal sum to the other Party.


11.2.  In the event a dispute occurs in the implementation of this Agreement,
the Parties shall resolve the dispute by negotiation; if negotiation fails, a
Party may file a claim in the local court of accuser, subject to the terms set
forth in the relevant Guarantee Contract.




3

--------------------------------------------------------------------------------


 
SECTION 12.  Validity and other Issues of the Agreement.


12.1.  This Agreement will become valid and in full force and effect upon the
approval of the Board of Directors of both Parties and by the signature and seal
of the legal and authorized representatives of each Party.


12.2.  The period of validity: from June 17, 2009 to June 17, 2010.


12.3.  This Agreement is in duplicate. Each copy has the same legal effect.




[Remainder of this page is intentionally left blank.  Signature page follows]
 
 
 
 
 
 
 

 
4

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties have caused this Mutual Guarantee Agreement to
be signed by its duly authorized officers this seventeenth day of June, 2009.



 
Henan Huanghe Enterprises Group Co., Ltd.
               
 
By:
/s/ Qiao Qiusheng       Name: Qiao Qiusheng       Title: Legal Representative   
       


 
 

  Henan Zhongpin Food Share Co., Ltd.          
 
By:
/s/ Zhu Xianfu       Name: Zhu Xianfu       Title: Legal Representative        
 

 
 
 
 
 
5

--------------------------------------------------------------------------------

